DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1-13, 16-32, 35-36, 38-56, 64-65, and 68-74 and the cancellation of claim 37 and 66, in the response filed August 13, 2021, have been entered.
Claims 1-13, 16-32, 35-36, 38-65, and 68-74 are currently pending.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 57-63 directed to an invention non-elected without traverse.  Accordingly, claims 57-63 been cancelled.

REASONS FOR ALLOWANCE
Claims 1-13, 16-32, 35-36, 38-56, 64-65, and 68-74 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as US Pub. No. 2013/0029105 to Miller, USPN 6,797,114, and/or US Pub. No. 2006/0037724 to Akai, does not teach the specifically claimed multi-ply wet wipe structure having the claimed overall thickness, 40% to 90% by weight of a cleansing solution, two ply structure with at least one of the plies having the specifically claimed three-layer structure, and binder, in combination with the claimed properties of cross directional wet strength and dispersibility.  Miller teaches a multi-ply bath tissue having foam formed strata formed using kraft fibers and regenerated cellulosic microfiber capable of being used pre-moistened and Hu teaches using plies having a three layers structure.  However, the tissue of Miller is not intended to be a wet wipe with the cleaning solution present in the claimed 40 to 90% by weight for extended periods of time, especially in view of the claimed properties, as argued by Applicant in the remarks filed August 13, 2021. Akai teaches a bulky water disintegrable wet wipe having a thickness of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789